DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/18/2022, with respect to the rejection(s) of claim(s) 3-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huebner et al. DE 19511651 A1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. DE 19511651 A1, (hereinafter Huebner) Kachouh et al. EP 1512814 A2 (hereinafter Kachouh) and Pereverzev WO 2004011749 A1 (hereinafter Pereverzev).
In regards to claim 5, Huebner teaches a vehicle door locking comprising: a first vehicle door lock (1) disposed on a first side of a vehicle body in a width direction thereof (see fig 1); wherein the first vehicle door lock comprises: a first latch system (see fig 1) fixed to a first door (abstract) that opens and closes a first opening on the first side (abstract and fig 1), the first latch system comprising: a first case (4 and 22) to which a first latch (12) is attached (see fig 1), the first latch being swingable relative to the first case (see fig 1), the first latch locking a first striker (3) fixed to the vehicle body when having a latching orientation in conjunction with opening and closing of the first door (see fig 1), and releasing the first striker when being shifted from the latching orientation to an unlatching orientation (see fig 1); and a first ratchet (14) that is swingable relative to the first case (see fig 1), that, when having a first orientation (see fig 1), comes into contact with the first latch and holds the first latch in the latching orientation, and that, when being shifted from the first orientation to a second orientation, leaves the first latch and shifts the first latch from the latching orientation to the unlatching orientation (para 9); a first outer handle lever (8) that is swingably supported by the first case (see fig 1), that is connected to a first outer handle (2), and that is rotated in conjunction with an opening operation of the first outer handle (see fig 1); and a first inertia part (19 and 20) that is swingably supported below the first outer handle lever (see figs 1 and 2), wherein an orientation of the first inertia part is maintained by being in contact with the first case while being urged by a first urging member (21) toward the first case (see fig 1), and when an external force of a predetermined magnitude or larger acts on the first inertia part from the first side toward the second side (see fig 2), the orientation of the first inertia part is changed by an inertia force caused by the external force (26, para 11), and thereby restricts rotation of the first outer handle lever (see fig 2), and wherein the first inertia part has a first inertia lever (19) having a first weight (23) and one first lateral through holes for fixing the first weight (hole associated with 20).
However, Huebner does not teach a vehicle door locking set. He only teaches one door lock.
Kachouh teaches a car having multiple doors where each door has a latch that is symmetrical with the latch on the opposite side of the car (See side door latches of fig 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified Huebner by providing another latch on the opposite side of the vehicle according to Kachouh in order for multiple doors, with a latching function. Furthermore, the mere duplication and/or rearrangement of parts has been held to be obvious (See MPEP 2144.04)
Therefore with the modification above Huebner as modified teaches a vehicle door locking set comprising a second vehicle door lock disposed on a second side of the vehicle body in the width direction thereof (Kachouh fig 1) the second vehicle door lock comprises: a second latch system (see fig 1) fixed to a second door (abstract) that opens and closes a second opening on the second side (abstract and fig 1), the second latch system comprising: a second case (4 and 22) to which a second latch (12) is attached (see fig 1), the second latch being swingable relative to the second case (see fig 1), the second latch locking a second striker (3) fixed to the vehicle body when having a latching orientation in conjunction with opening and closing of the second door (see fig 1), and releasing the second striker when being shifted from the latching orientation to an unlatching orientation (see fig 1); and a second ratchet (14) that is swingable relative to the second case (see fig 1), that, when having a second orientation (see fig 1), comes into contact with the second latch and holds the second latch in the latching orientation, and that, when being shifted from the second orientation to a second orientation, leaves the second latch and shifts the second latch from the latching orientation to the unlatching orientation (para 9); a second outer handle lever (8) that is swingably supported by the second case (see fig 1), that is connected to a second outer handle (2), and that is rotated in conjunction with an opening operation of the second outer handle (see fig 1); and a second inertia part (19 and 20) that is swingably supported below the second outer handle lever (see figs 1 and 2), wherein an orientation of the second inertia part is maintained by being in contact with the second case while being urged by a second urging member (21) toward the second case (see fig 1), and when an external force of a predetermined magnitude or larger acts on the second inertia part from the second side toward the second side (see fig 2), the orientation of the second inertia part is changed by an inertia force caused by the external force (26, para 11), and thereby restricts rotation of the second outer handle lever (see fig 2) and the second inertia part has a second inertia (19) lever having a second weight (23) and one second lateral through holes (hole associated with 20) for fixing the second weight (see fig 1).
However, Huebner does not teach two first lateral through holes, two second lateral through holes  and the first weight is fixed in only one of the first lateral through holes that is an innermost first lateral through hole in the width direction of the vehicle body, and the second weight is fixed in only one of the second lateral through holes that an innermost second lateral through hole in the width direction of the vehicle body.
Pereverzev teaches the fixing of a weight (70) through a lateral through hole (see fig 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have secured Huebner’s weight via a through hole in the inertia lever as taught by Pereverzev in order to allow for greater flexibility in the inertia lever’s applications.
With the modifications above Huebner teaches two second lateral through holes (the hole associated with 20 and the hole for fixing the weight) and the first weight is fixed in only one of the first lateral through holes that is an innermost first lateral through hole in the width direction of the vehicle body (see fig 1), and the second weight is fixed in only one of the second lateral through holes that an innermost second lateral through hole in the width direction of the vehicle body (see fig 1).
In regards to claim 3, Huebner in view of Kachouh and Pereverzev teach the vehicle door locking device according to claim 5, wherein the first inertia part has a symmetric relationship with the second inertia part, when viewed from a longitudinal direction of the vehicle body (Kachouh fig 1).  
In regards to claim 4, Huebner in view of Kachouh and Pereverzev teach the vehicle door locking set according to claim 5, wherein the first case, the first latch, the first ratchet, and the first outer handle lever have symmetric relationships with the second case, the second latch, the second ratchet, and the second outer handle lever, respectively, when viewed from a longitudinal direction of the vehicle body (Kachouh fig 1).  
In regards to claim 6, Huebner in view of Kachouh  and Pereverzev teach the vehicle door locking set according to claim 5, wherein the first inertia part includes a first swing shaft (20) for swingably supporting the first inertia lever (see figs 1 and 2), and the second inertia part includes a second swing shaft (20) for swingably supporting the second inertia lever, wherein the first swing shaft and the second swing shaft have a same shape (see fig 1, as they would be duplicates of each other), the first inertia lever and the second inertia lever have a same shape, and the first weight and the second weight have a same shape (see fig 1, as they would be duplicates of each other).  
In regards to claim 7, Huebner in view of Kachouh and Pereverzev teach the vehicle door locking set according to claim 5, wherein the first and the second lateral through holes are configured to selectively accept the respective weights (both through holes could accept the weight).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675